Citation Nr: 0015352	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  95-27 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a gastrointestinal 
disorder.  

4.  Entitlement to service connection for an undiagnosed 
disorder manifested by dizziness.  

5.  Entitlement to service connection for an undiagnosed 
disorder manifested by aching joints.  

6.  Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from November 1966 
to October 1968 and from November 1990 to May 1991.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from August 1994 and April 1996 rating 
decisions by the Department of Veterans Affairs (VA) North 
Little Rock, Arkansas, Regional Office (RO), and the case was 
remanded in October 1997 for additional development.  A 
subsequent rating decision by the RO in September 1999 
granted service connection for PTSD and assigned a 30 percent 
evaluation.  

The appellant's local representative indicated on a VA Form 
646, dated in September 1999, that the appellant desired to 
continue his appeal as to the six remaining service 
connection issues.  However, his National representative 
indicated in a March 2000 statement that an issue of 
entitlement to an evaluation greater than 30 percent for the 
posttraumatic stress disorder (PTSD) was still on appeal 
under the holding of the United States Court of Appeals for 
Veterans Claims (Court) in AB v. Brown, 5 Vet. App. 35 
(1993).  The Board notes that the National representative has 
misinterpreted that decision because AB applies to claims for 
initial ratings or increased ratings and not as to a claim 
for service connection  Rather, the United States Court of 
Appeals for the Federal Circuit held in Grantham v. Brown, 
114 F.3d, 1156 (Fed. Cir. 1997) that a veteran's overall 
claim for benefits is comprised of separate issues.  A claim 
for service connection is a different claim than one for an 
increased evaluation for a service-connected disability, and 
each claim must have its own notice of disagreement (NOD).  

Therefore, in the appellant's case, he filed a NOD regarding 
his claim for service connection for PTSD.  After the RO 
granted service connection for PTSD in a September 1999 
rating decision, that claim was ended.  If the appellant is 
dissatisfied with the rating assigned for PTSD by the RO, 
concurrent with its grant of service connection for PTSD, 
then that becomes a different issue and needs its own NOD to 
start the appellate process.  See Barrera v. Gober, 122 F.3d 
1030, 1032 (Fed. Cir. 1997).  Because it is unclear as to 
whether the appellant seeks to appeal the 30 percent 
evaluation awarded for his PTSD, because he has not expressed 
his dissatisfaction with the award, the Board believes that 
the RO should contact the appellant and ask him if he desires 
to appeal the initially assigned rating of 30 percent for his 
PTSD.  If so, he should be requested to file a NOD prior to 
September 23, 2000.  


FINDINGS OF FACT

1.  The appellant's second period of active military service 
included active duty in Southwest Asia during the Persian 
Gulf War.  

2.  There is no current medical evidence showing that the 
appellant currently has residuals of a right shoulder injury.  

3.  There is no contemporaneous evidence of tinnitus in 
service, or of a nexus between the appellant's current 
tinnitus and inservice disease or injury.  

4.  There is no competent evidence of a gastrointestinal 
disorder in service, or of a nexus between the appellant's 
current gastrointestinal problems, diagnosed as 
diverticulosis and gastroesophageal reflux, and inservice 
disease or injury.  

5.  An undiagnosed illness manifested by dizziness is not 
currently shown to be related to the appellant's military 
service.  

6.  An undiagnosed illness manifested by aching joints is not 
currently shown to be related to the appellant's military 
service.  

7.  The appellant has bilateral sensorineural hearing loss 
that was initially manifested many years after his first 
period of active military service, from November 1966 to 
October 1968.  

8.  The appellant's bilateral sensorineural hearing loss 
preexisted his second period of active service, from November 
1990 to May 1991, and is not shown to have undergone an 
increase in severity as a result of that service.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for residuals of a right shoulder injury.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303(d) (1999).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for a gastrointestinal disorder.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1999).  

4.  An undiagnosed illness manifested by dizziness was not 
incurred in or aggravated by wartime military service.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.317 (1999).  

5.  An undiagnosed illness manifested by aching joints was 
not incurred in or aggravated by wartime military service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.317 (1999).  

6.  Bilateral defective hearing was not incurred in or 
aggravated by wartime service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1153, 5107 (West 1991 & Supp. 1999); 
38 C.F.R.§§ 3.303(d), 3.306, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

I.  Residuals of a Right Shoulder Injury, 
   Tinnitus, a Gastrointestinal Disorder

The appellant asserts that he has right shoulder disability, 
tinnitus, and a gastrointestinal disorder, and that each had 
its origin in service.  He testified at a July 1995 Regional 
Office hearing that his stomach problems began during his 
period of active duty in the Persian Gulf War, that he injured 
his right shoulder in service when a tow bar he was helping to 
lift and put in a crate slipped, jerking and hitting his 
shoulders, and that he has experienced ringing in his ears 
since his active duty in Southwest Asia.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for residuals of a right shoulder injury, 
tinnitus, and a gastrointestinal disorder.  The first element 
required to show a well-grounded claim is met with regard to 
the claims for service connection for tinnitus and a 
gastrointestinal disorder because the medical evidence shows 
that tinnitus was diagnosed in June 1993 and that 
diverticulosis was diagnosed in 1992 and 1994, while an upper 
gastrointestinal series (UGI) in May 1994 revealed findings 
that showed a small hiatal hernia and evidence of 
gastroesophageal reflux.  However, the clinical findings of 
record do not show that the appellant has an identifiable 
chronic right shoulder disorder, notwithstanding his 
complaints of aching and tenderness in his right shoulder.  
X-rays of the right shoulder in May 1994 and March 1995 were 
normal, and no abnormal findings were noted on examination of 
the right shoulder at a May 1994 VA medical examination.  
Therefore, the first criteria for a well-grounded claim is 
not satisfied with regard to the claim for service connection 
for residuals of a right shoulder disorder (which was also 
not shown in the service medical records).  

The other elements for a well-grounded claim are not met with 
regard to the claims for service connection for tinnitus and 
a gastrointestinal disorder.  The second element of Caluza is 
not met because the service medical records do not show any 
complaint or finding of tinnitus or a gastrointestinal 
disorder.  The third element required for a well-grounded 
claim is also not satisfied because the appellant fails to 
show the required nexus between his current tinnitus and 
gastrointestinal problems and any injury or disease in 
service.  There is no medical evidence establishing a link 
between the tinnitus, diverticulosis, gastroesophageal 
reflux, and hiatal hernia and the appellant's active military 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Franko v. Brown, 4 Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements, along with testimony by him and his brother, 
regarding his right shoulder, tinnitus, and gastrointestinal 
problems, the record does not show that either he or his 
brother is a medical professional, with the training and 
expertise to provide clinical findings regarding a diagnosis 
of a right shoulder disorder or regarding any etiological 
relationship of his tinnitus and gastrointestinal problems to 
service.  Consequently, the lay statements and hearing 
testimony, while credible with regard to the appellant's 
subjective complaints and history, are not competent evidence 
for the purpose of showing a nexus between current complaints 
and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for residuals 
of a right shoulder injury, tinnitus, and a gastrointestinal 
disorder are plausible or otherwise well grounded.  
Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
February 1995.  Moreover, this Board decision informs the 
appellant of the evidence that is lacking to make his claims 
for service connection for residuals of a right shoulder 
injury, tinnitus, and a gastrointestinal disorder well 
grounded.  Unlike the situation in Robinette, he has not put 
VA on notice of the existence of any specific evidence that, 
if submitted, could make these claims well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claims for service connection for residuals of a 
right shoulder injury, tinnitus, and a gastrointestinal 
disorder on the basis that they were not well grounded, the 
Board concludes that this error was not prejudicial to him.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  

II.  Dizziness and Aching Joints

The appellant claimed at his July 1995 Regional Office 
hearing that he developed dizziness and aching joints after 
being exposed to burning oil wells during the Persian Gulf 
War, and that he continued to experience dizzy spells and 
aching in his shoulders and knees.  At a June 1993 VA medical 
examination, he stated that he experienced dizziness on 
standing or rising from a squatting position, which would 
last up to five minutes.  A July 1993 VA outpatient record 
notes that the appellant gave a history of a three day 
episode of vertigo and nausea in the Persian Gulf War and 
current problems with occasional dizziness, particularly in 
hot weather.  

Service medical records do not show that the appellant 
complained of dizziness or aching joints.  The appellant's 
initial complaint concerning dizziness and aching joints 
appears on a November 1993 claim for benefits (VA Form 21-
526).  The Board notes that the VA medical records dated 
subsequent to the appellant's service in Southwest Asia do 
not indicate that he has been diagnosed with dizziness or 
aching joints disorders.  Testing for vertigo in July 1993 
revealed that all subtests were within normal limits.  

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R. Part 4 for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service connected for purposes of 
all laws of the United States.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a).  

(b) For the purposes of 38 C.F.R. § 3.317 (a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to the following:  (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is (1)affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; (3) or affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a).  

For purposes of 38 C.F.R. § 3.317, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  

While the appellant claims that he has developed dizziness 
and aching joints due to an undiagnosed illness related to 
the Persian Gulf War, and has presented statements from five 
fellow servicemen along with testimony from him and his 
brother at the July 1995 Regional Office hearing, the Board 
notes that the claimed dizziness and aching joints are not 
shown to have been present in service, and have not been 
shown to be manifested to a compensable degree at any time.  
Therefore, the Board is unable to identify a basis to grant 
service connection for the appellant's claimed dizziness and 
aching joints as being due to an undiagnosed illness from the 
Persian Gulf War.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements, along with testimony by him and his brother, 
regarding his dizziness and aching joints, the record does 
not show that either he or his brother is a medical 
professional, with the training and expertise to provide 
clinical findings regarding a diagnosis of dizziness and 
aching joints, or regarding any etiological relationship of 
either of those two alleged problems to service.  
Consequently, the lay statements and hearing testimony, while 
credible with regard to the appellant's subjective complaints 
and history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

III.  Bilateral Defective Hearing

The appellant asserts that his bilateral defective hearing 
began during his active duty in Southwest Asia (January 19, 
1991, to May 9, 1991) as a result of exposure to acoustic 
trauma when his military vehicle ran over a mine, detonating 
it.  

Service medical records pertaining to the appellant's first 
period of active service, from November 1966 to October 1968, 
do not show any complaint or finding of defective hearing.  
His examination from that period of service, performed in 
March 1968, included audiometric testing that revealed 
decibel losses no greater than 20 for any of the frequencies 
between 250 and 4000 cycles per second (Hertz) in either ear.  
Evidence in the claims file reflects that following his 
October 1968 separation from active military service, the 
appellant served in the Army National Guard, and that he 
underwent periodic medical examinations during that time 
which included audiometric testing.  A June 1986 periodic 
examination revealed decibel losses of 10, 10, 60, and 90 for 
the frequencies at 1000, 2000, 3000, and 4000 Hertz in the 
right ear, respectively, for an average puretone decibel loss 
of 43, while decibel losses of 10, 30, 45, and 70 were noted 
at the 1000, 2000, 3000, and 4000 frequencies in the left 
ear, respectively, for an average puretone decibel loss of 
39.  A July 1989 periodic examination revealed decibel losses 
of 10, 10, 45, and 85 for the frequencies at 1000, 2000, 
3000, and 4000 Hertz in the right ear, respectively, for an 
average puretone decibel loss of 38, while decibel losses of 
5, 40, 70, and 75 were noted at the 1000, 2000, 3000, and 
4000 frequencies in the left ear, respectively, for an 
average puretone decibel loss of 48.  Having reviewed these 
clinical findings, the Board concludes that they demonstrate 
that the appellant's defective hearing began in-between his 
two periods of active military service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Having concluded that the appellant's defective hearing began 
many years after his first period of active military service 
but prior to his second period of active service, the Board 
must determine whether the evidence establishes that the such 
disability was aggravated by military service.  Audiometric 
testing in April 1991, during the appellant's period of 
active duty in Southwest Asia, revealed decibel losses of 5, 
10, 55, and 90 for the frequencies at 1000, 2000, 3000, and 
4000 Hertz in the right ear, respectively, for an average 
puretone decibel loss of 40, while decibel losses of 5, 55, 
65, and 75 were noted at the 1000, 2000, 3000, and 4000 
frequencies in the left ear, respectively, for an average 
puretone decibel loss of 50.  

Subsequent to his release from active duty in May 1991, the 
appellant underwent VA audiometric testing in July 1993 and 
May 1995.  In July 1993, decibel losses were 5, 15, 50, and 
90 for the frequencies at 1000, 2000, 3000, and 4000 Hertz in 
the right ear, respectively, for an average puretone decibel 
loss of 40, while decibel losses of 10, 55, 65, and 85 were 
noted at the 1000, 2000, 3000, and 4000 frequencies in the 
left ear, respectively, for an average puretone decibel loss 
of 54; the diagnosis was bilateral sensorineural hearing 
loss.  In May 1995, decibel losses were 5, 10, 55, and 90 for 
the frequencies at 1000, 2000, 3000, and 4000 Hertz in the 
right ear, respectively, for an average puretone decibel loss 
of 40, while decibel losses of 10, 55, 65, and 75 were noted 
at the 1000, 2000, 3000, and 4000 frequencies in the left 
ear, respectively, for an average puretone decibel loss of 
51.  

The Board concludes that hearing testimony provided by the 
appellant and his brother and the several lay statements 
submitted by the appellant are outweighed by the objective 
audiometric findings.  This conclusion is supported by the 
essential similarity of audiometric findings prior to, 
during, and after his period of active service from November 
1990 to May 1991.  The average decibel loss in the right ear 
was 38 prior to service, 40 during service, and 40 after 
service.  The average decibel loss in the left ear was 48 
prior to service, 50 during service, and 51 after service.  
The veteran has not presented any medical opinion that this 
evidence demonstrates an increase in the underlying level of 
severity of the preexisting hearing disorder.  Hence, we find 
as a matter of fact that the preponderance of evidence is 
against the appellant's claim that his defective hearing 
either began during active military service or underwent an 
increase in severity as a result of such service.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements, along with testimony by him and his brother, 
regarding his defective hearing, the record does not show 
that either he or his brother is a medical professional, with 
the training and expertise to provide clinical findings 
showing that the defective hearing either began in service or 
underwent an increase due to service.  Consequently, the lay 
statements and hearing testimony, while credible with regard 
to the appellant's subjective complaints and history, are not 
competent evidence for the purpose of showing that defective 
hearing began in service or that preexisting hearing 
disability was aggravated by military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

ORDER

The claims for service connection for residuals of a right 
shoulder injury, tinnitus, a gastrointestinal disorder, 
dizziness, aching joints, and defective hearing are denied.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

